Citation Nr: 0509428	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971, and from November 1979 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's low back disability began more than one year 
after he completed his active service, and the low back 
disability is not the result of a disease or injury in 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a back condition/disability.  The 
veteran's separation examination from his first and second 
periods of service, August 1971 and September 1985, showed 
normal clinical evaluations of the spine, other 
musculoskeletal.  

Medical records from Omni Orthopaedics dated January 2002 to 
November 2002 show that the veteran had therapeutic lumbar 
epidurals with no lasting effects.  In April 2002 he was 
diagnosed with L5 spondylosis with spondylolisthesis and 
lower extremity radiculopathy.  It was noted that on April 1, 
2002, while spraying salt on the ice after the recent 
snowfall, the veteran took another fall on the ice, further 
exacerbating his pain.  In August 2002 he was diagnosed with 
degenerative disc disease at L3-L4 and spondylolisthesis 
grade I, L5-S1.  The veteran underwent a provocative 
discography at L3-L4 and at L4-L5.  The provocative discogram 
suggested concordance at L3-L4, normal nucleogram at L4-L5 
and a spondylolisthesis at L5-S1.  It was noted that there 
was no indication based upon the test that surgical 
intervention would be appropriate.  A TENS unit was 
recommended.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated December 2002, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for a low back disability.  The 
letter informed the veteran of what the evidence must show to 
establish entitlement to the benefits he wanted.  

The veteran was informed that he had 30 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the December 2002 was sent, the veteran submitted 
private medical records to the claims file.  A rating 
decision was issued in March 2003 followed by a statement of 
the case in June 2003.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
he clear preponderance of the evidence is against entitlement 
to service connection for a low back disability.  Service 
medical records are negative for any complaints, treatment, 
or diagnosis of a low back disability.  His separation 
examinations in August 1971 and September 1985 showed normal 
clinical evaluation of the spine, other musculoskeletal.  
There is no medical evidence of a low back disability until 
January 2002, approximately 17 years after separation from 
service.  

The only evidence that tends to connect the veteran's low 
back disability is that offered by the veteran himself.  The 
veteran has indicated that he has this disability, which is 
related to service, but as a layperson, he is not qualified 
to present his own medical opinion statements.  See Pearlman 
v. West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  Thus, his 
statement, by itself, is insufficient to warrant an award of 
service connection for a low back disability.

It is concluded that the preponderance of the probative and 
credible evidence indicates that the veteran's low back 
disability is not a result of any in-service disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, his claim for service connection for a low back 
disability must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


